MEMORANDUM **
Leonel Jaimes-Leal, his wife Fabiana Esquivel-Huitron, and their daughter Johanna Edith Jaimes, natives and citizens of Mexico, petition for review of the Board of Immigration Appeals’ (“BIA”) summary affirmance of an immigration judge’s order denying their motion to terminate removal proceedings so that they could apply for suspension of deportation. We have jurisdiction under 8 U.S.C. § 1252. We review Petitioners’ due process contentions de novo. Jimenez-Angeles v. Ashcroft, 291 F.3d 594, 599 (9th Cir.2002). We deny the petition.
The Petitioners’ contention that the BIA’s summary affirmance violates due process is foreclosed by Falcon Carriche v. Ashcroft, 350 F.3d 845, 850-51 (9th Cir. 2003).
The Petitioners’ contention that the transitional rules of the Illegal Immigration Reform and Immigrant Responsibility Act should apply to them because they applied for asylum prior to the effective date of the permanent rules is foreclosed by Vasquez-Zavala v. Ashcroft, 324 F.3d 1105, 1108 (9th Cir.2003).
Pursuant to Desta v. Ashcroft, 365 F.3d 741, 749 (9th Cir.2004), the Petitioners’ motion for stay of removal included a timely request for stay of voluntary departure. Because the motion for stay of removal was granted, the voluntary departure period was also stayed, nunc pro tunc, to the filing of the motion for stay of removal and this stay will expire upon issuance of the mandate.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.